Hall, Judge.
The defendant, under an accusation charging him with the illegal sale of nontax-paid liquor, was tried and convicted in the City Court of Washington County. He appeals the judgment of conviction and sentence. Held:
The evidence authorized the verdict finding the defendant guilty of selling nontax-paid liquor, and the charge of the court that “it is contrary to the laws of the state to sell nontax-paid liquor” was not error as contended in the defendant’s enumeration of error. Morris v. State, 100 Ga. App. 457 (111 SE2d 655); Bobo v. State, 101 Ga. App. 266 (113 SE2d 468); Echols v. State, 94 Ga. App. 898 (96 SE2d 521).

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.